Citation Nr: 1230788	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to February 1989 and August 2004 to December 2004.  The Veteran also had periods of service with Reserve components.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, a hearing was held before the undersigned Acting Veterans Law Judge at the RO.  A transcript of this hearing is of record.  In December 2011, the appeal was remanded by the Board for additional development and is now ready for appellate review. 


FINDING OF FACT

There is clear and unmistakable evidence that a right knee disability existed prior to service and that this disability was not aggravated by service. 


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

A.  Duty to Notify 

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter dated in December 2004, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for a right knee disability.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the September 2005 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488. 

In this case, while the December 2004 letter did not provide the notice contemplated by Dingess with respect to the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, nor has the Veteran otherwise been provided such notice, this has not resulted in an prejudice as no disability rating or effective date for an award of benefits will be assigned as the claim for service connection will be denied in the decision below.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board finds that even if VA did not provide the Veteran with adequate notice under 38 U.S.C.A. § 5103(a) in the above letters, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and along with the undersigned asked questions to ascertain the extent of any in-service event or injury and whether his current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

B.  Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  

In this regard, the RO has also complied with the request for the additional records contained in the December 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Specifically, the post remand record reflects an effort to obtain additional medical records from the Navy Reserve and Army National Guard, to include contacting the Defenses Personnel Records Information Retrieval System in January 2012.  Received later in that month was a folder of medical records from the Veteran's service in the Army National Guard with an indication therein that these were all the records pertaining to the Veteran from the Texas Adjutant General.  There is otherwise no indication that there are additional pertinent service department medical records which may be available.  The June 2012 supplemental statement of the case also documents a search to obtain any pertinent VA outpatient treatment reports as requested in the remand, with this search not yielding such records.  Finally as requested in the December 2011 remand, attached to a January 2012 letter were forms for the Veteran to complete authorizing the RO to obtain any records of pertinent private treatment, with no such forms being completed by the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

The Veteran was been afforded VA examinations and medical opinions focused upon the claim on appeal in February 2005 and January 2012, and the January 2012 examination report is in compliance with the directives of the Board remand.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; Dyment, supra.  The Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issue decided below.  

In short, all requested development has been completed to the extent possible, and the finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

II. Legal Criteria/Analysis 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304. 

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  "Active military, naval, and air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  Active duty for training includes full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  Inactive duty training generally means duty (other than full-time duty) prescribed for Reserves, and duty (other than full-time duty) performed by a member of the National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 101(23), 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2011). 

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b);  See Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003. 

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402   (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Temporary or intermittent flareups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Before detailing the record with the above criteria in mind, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Reports from the Veteran's first period of active duty from January 1989 to February 1989 include reports from an April 1988 examination prior to such duty that did not reveal a knee disability.  A January 1989 service treatment report (STR) reflects complaints of bilateral knee pain after a fall two days prior and a history provided by the Veteran of arthroscopic surgery on the right knee ten years previously with no problems since.  The assessment at that time was musculoskeletal knee pain.  An STR dated two days later in January 1989 described complaints of persistent right knee pain and again referred to the existence prior to entry (EPTE) of arthroscopic surgery for the right knee.  The assessment was EPTE knee injury/surgery with exacerbation of symptoms.    

Thereafter, a July 2004 pre-deployment examination did not reflect a right knee disability, and the Veteran specifically denied having a right knee disability on a medical history collected at that time.  STRs dated in November 2004 thereafter reflect a three week history of knee pain, with the Veteran describing right knee swelling and pain following a day of "hard labor."  History at that time was of a right knee arthroscopy 20 years earlier.  There was evidence of painful limited motion.  Diagnosis was inflammation, chondrocalcinosis, and patellofemoral arthritis of right knee, and a magnetic resonance imaging (MRI) of the right knee was positive for Grade IV chondromalacia with patellofemoral degenerative joint disease.  

Thereafter, June 2008 medical reports obtained for service medical retirement purposes reflects a history of two right knee arthroscopies with limited motion.  The record also reflects physical profiles restricting military activities due to the right knee.  A line of duty determination of September 2010 found that that the Veteran had chondromalacia of the right patella due to a right knee injury that was incurred in line of duty in November 2004.  This determination found that this injury existed prior to service but was aggravated thereby.  

At a February 2005 VA examination, the Veteran reported a high school football injury to the right knee, diagnosed as a "cartilage injury."  He reported that the injury required arthroscopic debridement after which he was unable to return to play.  The Veteran reported no subsequent knee problems until the November 2004 in-service treatment.  X-rays revealed degenerative spurring bilaterally and chondrocalcinosis in the right medial and lateral compartment felt to represent a degenerative process.  Following the examination, the diagnosis with respect to the right knee was listed as "[c]hondromalacia patella, and chondrocalcinosis right knee, post arthroscopic debridement (by description), day of surgery 1982 (prior to service)."  The examiner, who documented that he had reviewed the claims file, to include the STRs, opined that the MRI findings in the right knee shown in service "would not have developed in the short period of time of activation between 8/04 and 11/04, and the Veteran also has a history of a high school injury to the right knee[] which had required arthroscopic surgical treatment prior to service."  

The claims file, to include the pertinent STRs reflecting treatment for the right knee from both periods of service contained therein as requested by the December 2011 remand, was also documented to have been reviewed by a the VA physician who conducted the VA compensation examination in January 2012.  X-rays conducted in conjunction with the examination showed mild degenerative changes in both knees, worse on the right, and chondrocalcifications in the right knee.  The examiner provided a current diagnosis of bilateral tricompartmental arthritis, bilateral knees and the following with respect to the requested opinion as to whether a current right knee disability is the result of service: 

The most important factor in the determination of aggravation[] [are] the changes present in the right knee at the time of the 2004 MRI.  The Veteran spent less than 4 months on active duty, and the MRI study showed significantly advanced changes in November 2004.  As noted by the previous examiner, there is no way than an acute injury could have produced these significant changes.  Therefore, they were present before his period of active duty, and were exacerbated by his training activities.  The claimed service-connected right knee injury did not cause this problem[] as noted by the previous examiner in 2005.  The claimed service-connected right knee injury did not aggravate this problem [to a degree of certainty of] (less likely as not (less than 50-50 probability)) because his symptoms are present bilaterally (therefore also in the noninjured knee), and continued problems as noted above are part of the normal progression of the disease process.  

As the pre-deployment examination conducted in July 2004 did not refer to a right knee disability, for the purposes of this analysis (which is favorable to the Veteran), the Board will find that the presumption of soundness applies with respect to this claim.  As such, this presumption may only be rebutted if there is clear and unmistakable evidence that the right knee disability existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b);  See Cotant, Wagner, supra.  

Given the detailed description of a pre-service right knee injury discussed on the reports from the February 2005 and January 2012 VA examinations; the contemporaneous references to a pre service right knee injury provided by the Veteran himself reflected on the January 1989 and November 2004 STRs; and the Veteran's description of a pre-service football injury at the February 2005 VA examination, the Board finds clear and unmistakable evidence that a right knee disability preexisted service.  

As for the second prong of the determination of whether the there is clear and unmistakable evidence that the pre-existing right knee disability was not aggravated by his military service, given the conclusion following the February 2005 VA examination that the in-service MRI findings could not have developed in the period of time of activation between August and November 2004, the agreement with this conclusion by the examiner who conduced the January 2012 VA examination as well as his determination that the Veteran's current right knee disability was the result of the aging process and not the result of aggravation in service, and the lack of any medical evidence that the underlying pathology associated with a right knee disability, as opposed to symptoms, was increased in severity by service, the Board also finds clear and unmistakable evidence that a right knee disability was not aggravated by service.  As indicated, the controlling legal criteria provide that to warrant service connection on the basis of aggravation, there must be an increase in the underlying pathology associated with a pre-service disability, in contrast to merely symptoms, during service.  Jensen, supra.  Therefore, while the Board acknowledges that the January 1989 STR noted an exacerbation in right knee symptoms and the January 2012 VA opinion referenced an exacerbation in the right knee due to military training exercises, such evidence is not indicative of aggravation for the purposes of entitlement to service connection, nor is the mere finding of "aggravation" by the in the line of duty determination of September 2010.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

At this point, the Board acknowledges that the Veteran is competent to report what he actually experienced during service, to include symptoms such as swelling and pain in the knee following training, as well as the continuity of such symptoms from service to the present time as reported by the Veteran at the hearing before the undersigned.  However, assuming his statements in this regard to be credible, the Veteran is not competent (as a layperson) to render a medical opinion as to whether the underlying pathology with a right knee disability was worsened by service or whether a current right knee disability is otherwise the result of service.  The Board does acknowledge that lay evidence may be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In short, the Board has considered the lay statements but finds that the most probative evidence concerning the decisive questions in this case, in the form of the two VA examinations, is against the Veteran's claim, and that a conclusion as to whether the underlying pathology of a right knee disability was worsened by service or whether a current right knee disability is otherwise related to service requires a medical determination beyond the expertise of a lay person.  Espiritu, supra.  

In conclusion, as there is clear and unmistakable evidence that the right knee disability existed before service and was not aggravated by service, the clam must be denied.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Cotant, Wagner, supra. 

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right knee disability is denied.  




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


